Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Sample moving mechanism” in claim 1, “An image 
Regarding the sample moving mechanism 3. This mechanism is just a mechanical part that  includes a motor (not illustrated) for moving the sample S in relative to the TDI sensor 4 in a longitudinal direction in which the sample S extends and multiple pairs of rollers 3a that roll in and out the band-shaped sample S in the longitudinal direction in a roll-to-roll manner [0055].  Regarding the image storage unit, an intensity correction unit and the line sensor calculation unit. These units are understood to be electronic devices or components that are basically integrated with the control. See [0044] to [0051].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 5, the prior art on record fails to expressly disclose or render obvious an X-ray inspection method or an x-ray inspection apparatus comprising an X-ray source configured to irradiate a sample with X- rays; 
a sample moving mechanism configured to move the sample in a certain direction during irradiation with X-rays from the X- ray source; 
an X-ray detector installed to face the X-ray source with the sample disposed therebetween, the X-ray detector comprising a line sensor which is provided with plurality of pixels that are arranged along a direction orthogonal to the certain direction and is configured to detect the X-rays which passed through the sample at the pixels; an image storage unit configured to store intensity of X- rays detected by each of the plurality of pixels; 
an intensity correction unit configured to correct the intensity of X-rays stored in the image storage unit; and a defect detector configured to detect whether there is a defect or not in the sample based on the intensity of X-rays, 
specifically; wherein the intensity correction unit, using the intensity of X-rays detected in an initial inspection initiation region of the sample when detection of X-rays was initiated or the intensity of X-rays detected from the sample prior to initiation of detection of the X-rays as reference radiation intensity, based on a correction coefficient obtained from comparison of the reference radiation intensity with the intensity of X-rays detected after the inspection initiation region, corrects the intensity of X-rays of the pixels detected in regions after the inspection initiation region.
Mitani et al., JP 2014134457 A, teaches an X-ray inspection device including a boundary determination section 5 that detects boundary parts of a successive package W in which a plurality of individual packaging parts for storing contents and the boundary parts are alternately and continuously arranged, and generates and outputs a boundary signal synchronous with the timing at which each boundary part passes a detection region of an X-ray detector 4; and a sensitivity correction processing section 7 for correcting the sensitivity of the X-ray detector 4 by adjusting the gain for each of a plurality of X-ray detection elements included in the X-ray detector 4 on the basis of the detected value of the boundary part acquired by the X-ray detector 4 at the timing of the boundary signal output from the boundary determination section 5. Here, the gain is used for correcting the variation in sensitivity of each element. 
As such, Mitani discloses a technology for performing a correction operation without interrupting an inspection operation by using a signal indicating a boundary between packages in the case where individually packaged samples are inspected which doesn’t read over applicants claimed invention. 
 In the X-ray inspection apparatus as claimed by applicant, the intensity correction unit may use the intensity of X-rays detected from the inspection initiation region of the sample after starting the inspection of the sample or the intensity of X-rays preliminarily detected from the sample before starting the inspection of the sample as the reference radiation intensity, obtain the correction coefficient by comparing the 6 coefficient. Therefore, it is possible to continuously inspect a long sheet-like sample while performing intensity correction. 
That is, since the intensity of X-rays of the earliest inspection region on which the temperature change of the X-ray detector has no influence or the intensity of X-rays that is preliminarily detected from the sample is set as the reference radiation intensity, and each of the intensity of X-rays which are subsequently detected is corrected based on the reference radiation intensity, it is not necessary to use a period during which no sample is present or find a boundary between sample packages for intensity correction and it is possible to continuously perform inspection on a long sample in real time. 
Applicants claimed invention provides a novel and nonobviousness improvement over the prior art of record and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884